United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2462
                                   ___________

Xi Dan Tang,                           *
                                       *
            Petitioner,                * Petition for Review of
                                       * an Order of the Board
      v.                               * of Immigration Appeals.
                                       *
                     1
Eric H. Holder, Jr.,                   * [UNPUBLISHED]
Attorney General of the United States, *
                                       *
            Respondent.                *
                                  ___________

                             Submitted: October 16, 2009
                                Filed: December 18, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Xi Dan Tang petitions for review of an order of the Board of Immigration
Appeals (BIA) denying her December 2007 motion to reopen. After careful review,
we conclude the BIA acted within its discretion both in denying the motion to reopen
as untimely because it was filed more than 90 days after the BIA’s November 2002
final order, and in refusing to waive the time limitation because Tang failed to show


      1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
Eric H. Holder, Jr., is automatically substituted for Michael B. Mukasey as
Respondent.
changed country conditions since her 2001 removal hearing. See 8 U.S.C.
§ 1229a(c)(7)(C)(i), (ii); Li Yun Lin v. Mukasey, 526 F.3d 1164, 1165-66 (8th Cir.
2008); Zheng v. Mukasey, 509 F.3d 869, 871-72 (8th Cir. 2007). Accordingly, we
deny the petition.
                        ______________________________




                                       -2-